Citation Nr: 0031603	
Decision Date: 12/05/00    Archive Date: 12/12/00

DOCKET NO.  99-14 256	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUE

1.  Entitlement to service connection for residuals of 
frostbite of the feet.

2.  Entitlement connection for residuals of fractured ribs.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Kelli A. Kordich, Associate Counsel


INTRODUCTION

The veteran had active duty service from December 1943 to 
January 1946. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 1998 rating decision by the 
Indianapolis, Indiana, Regional Office (RO) of the Department 
of Veterans Affairs (VA).  A notice of disagreement was 
received in December 1998, a statement of the case was issued 
in February 1999, and a substantive appeal was received in 
June 1999.  The veteran testified at an RO hearing in July 
1999. 

In the October 1998 rating decision, the RO also continued a 
noncompensable rating for service-connected lacerating wound 
to the right great toe, and the veteran also completed an 
appeal as to this issue.  However, by rating decision in 
October 1999, the RO increased the rating to 10 percent.  In 
a statement received in November 1999, the veteran indicated 
that he was satisfied with the 10 percent rating and that he 
wished to withdraw his appeal as to that issue. 


REMAND

A preliminary review of the record discloses that the veteran 
requested a hearing before a member of the Board in his 
December 1998 notice of disagreement.  The veteran was 
scheduled for a RO hearing in April 1999 and the notification 
letter was sent to the veteran's current address, but the 
notification was returned as undeliverable.  In his VA Form 9 
(Appeal to the Board of Veterans' Appeals) dated June 1999, 
the veteran indicated a change of address and requested a 
Board hearing at a local VA office.  The veteran was 
scheduled for a RO hearing which was held in July 1999.  

In November 2000, the Board requested clarification from the 
veteran.  In a response received that same month, the veteran 
indicated that he wished to appear at a hearing before a 
member of the Board at the RO.  

The Board also notes that on November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 (2000).  Among other 
things, this newly enacted legislation provides for VA 
assistance to claimants under certain circumstances.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 3(a), 114 Stat. 2096, ___ (2000) (to be codified as amended 
at 38 U.S.C. § 5103A).  Where laws or regulations change 
after a claim has been filed or reopened and before the 
administrative or judicial process has been concluded, the 
version most favorable to the appellant will apply unless 
Congress provided otherwise or has permitted the Secretary of 
Veterans Affairs to do otherwise and the Secretary has done 
so.  Karnas v. Derwinski, 1 Vet. App. 308 (1991).  The Board 
views the newly enacted assistance provisions to be more 
beneficial to the veteran.  Therefore, further preliminary 
action by the RO is necessary before the Board may properly 
proceed with appellate review.

Accordingly, the case is hereby REMANDED to the RO for the 
following actions:

1.  The RO should review the claims file 
and take all appropriate action to ensure 
compliance with the assistance to the 
claimant provisions of the Veterans 
Claims Assistance Act of 2000, Pub. L. 
No. 106-475, § 3(a), 114 Stat. 2096, ___ 
(2000) (to be codified as amended at 38 
U.S.C. § 5103A).  Such action should 
include, but not be limited to, obtaining 
all pertinent VA and private medical 
records not already of record and, if 
necessary, scheduling the veteran for a 
special VA medical examination in 
connection with his claims.  

2.  After completion of the above, the RO 
should review the expanded record and 
determine if entitlement to service 
connection for residuals of frostbite of 
the feet and for residuals of fractured 
ribs can be granted.  As to any claim(s) 
which remain(s) denied, the veteran and 
his representative should be furnished an 
appropriate supplemental statement of the 
case and be afforded an opportunity to 
respond.  

3.  Unless both claims are granted, the 
veteran should be scheduled for a 
personal hearing before a member of the 
Board sitting at the RO.  The veteran and 
his representative should be informed of 
the date, time and place of the hearing, 
and a copy of the notice letter should be 
associated with the claims file.  After 
the hearing is conducted, or in the event 
the veteran cancels the hearing or fails 
to report for the hearing, then the case 
should be returned to the Board for 
appellate review. 

The purpose of this remand is to ensure application of all 
applicable laws and regulations and to comply with the 
veteran's request for a hearing.  The veteran and his 
representative have the right to submit additional evidence 
and argument on the matter or matters the Board has remanded 
to the RO.  Kutscherousky v. West, 
12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been 


remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.44-8.45 and 38.02-38.03.


		
	ALAN S. PEEVY
	Veterans Law Judge
	Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).


- 5 -


